  Case: 1:18-cv-05587 Document #: 290 Filed: 03/14/19 Page 1 of 4 PageID #:5083




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES SECURITIES and                )
EXCHANGE COMMISSION,                        )   No. 18 CV 5587
                                            )
                         Plaintiff,         )
                                            )
       v.                                   )   Magistrate Judge Young B. Kim
                                            )
EQUITYBUILD, INC., EQUITYBUILD              )
FINANCE, LLC, JEROME H. COHEN,              )
and SHAUN D. COHEN,                         )
                                            )   March 14, 2019
                         Defendants.        )

                                      ORDER

       Kevin B. Duff, as the receiver (“Receiver”) for Estate of Defendants

EquityBuild, Inc., EquityBuild Finance, LLC, their affiliates, and the affiliate

entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the

“Receivership Defendants”), having filed a Motion to Amend and Clarify Order

Appointing Receiver to Specifically Identify Additional Known Receivership

Defendants, (the “Motion”), and the Court having found good cause, it is hereby

ordered that the following affiliate entities are Receivership Defendants as defined

in Paragraph 1 of the Order Appointing Receiver, (R. 16):

      109 N. Laramie, LLC
      400 S. Kilbourn, LLC
      1422 E68 LLC
      4520-26 S Drexel LLC - n/k/a SSDF1 4520 S Drexel LLC
      4611-17 S. Drexel, LLC
      5450 S. Indiana LLC
      5618 S MLK LLC
      5955 Sacramento, Inc.
      6001 Sacramento, Inc.
Case: 1:18-cv-05587 Document #: 290 Filed: 03/14/19 Page 2 of 4 PageID #:5083




   6217-27 S. Dorchester LLC
   6250 S. Mozart, LLC
   6356 California, Inc.
   6437 S Kenwood, LLC
   7024 S. Paxton LLC
   7026 Cornell Inc.
   7201 Constance Inc.
   7201 S Constance LLC
   7304 St. Lawrence, Inc.
   7450 Luella LLC
   7546 Saginaw, Inc.
   7546 S. Saginaw LLC
   7600 S Kingston LLC
   7625 East End, Inc.
   7625-35 S. East End LLC
   7760 Coles, Inc.
   7635 East End, Inc.
   7748 S. Essex LLC
   7749-59 S. Yates LLC
   7752 S. Muskegon LLC
   7823 Essex LLC
   8000 Justine, Inc.
   8100 S. Essex LLC
   8209 S. Ellis, LLC
   8214 Ingleside, Inc.
   8809 S Wood Associates
   Amalgamated Capital Fund II LLC
   Amalgamated Capital Fund III LLC
   Chief Management LLC
   EB 6558 S. Vernon LLC
   EB Property Holdings LLC
   EB South Chicago 4 LLC
   EB South Chicago 1 Manager, LLC
   EB South Chicago 2 Manager, LLC
   Eretz Private Capital LLC
   Friendship LLC
   Great Lakes Development Corp LLC
   Heartland Capital Fund I LLC
   Heartland Capital Fund II, LLC
   Heartland Development Fund I LLC
   Heartland Private Capital, LLC
   Offsite Asset Management I LLC
   Offsite Asset Management II LLC
   Offsite Asset Management LLC


                                     2
Case: 1:18-cv-05587 Document #: 290 Filed: 03/14/19 Page 3 of 4 PageID #:5083




   Phoenix Capital Finance LLC
   Portfolio Asset Holdings LLC
   Portfolio Mezzanine Lender, LLC
   Rothbard Equity Fund LLC
   South Shore Property Holdings I LLC
   South Shore Property Holdings II LLC (DE)
   South Shore Property Holdings II LLC (WY)
   South Shore Property Holdings III LLC
   SSDF1 4611 S. Drexel LLC
   SSDF1 6751 S. Merrill LLC
   SSDF1 7110 S Cornell LLC
   SSDF1 Holdco 1, LLC
   SSDF1 Holdco 2 LLC
   SSDF1 Holdco 3 LLC
   SSDF1 Holdco 4 LLC
   SSDF2 1139 E 79th LLC
   SSDF2 Holdco 1 LLC
   SSDF2 Holdco 2 LLC
   SSDF2 Holdco 3 LLC
   SSDF3 Holdco 1 LLC
   SSDF3 Holdco 2 LLC
   SSDF4 638 N Avers LLC
   SSDF4 701 S 5th LLC
   SSDF4 6217 S. Dorchester LLC
   SSDF4 6250 S. Mozart LLC
   SSDF4 7024 S Paxton LLC
   SSDF4 7255 S. Euclid LLC
   SSDF4 Holdco 1 LLC
   SSDF4 Holdco 2 LLC
   SSDF4 Holdco 3 LLC
   SSDF4 Holdco 4 LLC
   SSDF4 Holdco 5 LLC
   SSDF4 Holdco 6 LLC
   SSDF5 Holdco 1 LLC
   SSDF5 Portfolio 1 LLC
   SSDF6 6160 S MLK LLC
   SSDF6 6224 MLK LLC
   SSDF6 Holdco 1 LLC
   SSDF6 Holdco 2 LLC
   SSDF7 2453 E 75TH LLC
   SSDF7 7600 S Kingston LLC
   SSDF7 Holdco 1 LLC
   SSDF7 Holdco 2 LLC
   SSDF7 Holdco 3 LLC


                                     3
Case: 1:18-cv-05587 Document #: 290 Filed: 03/14/19 Page 4 of 4 PageID #:5083




   SSDF7 Holdco 4 LLC
   SSDF7 Marquette Park LLC
   SSDF7 Portfolio 1 LLC
   SSDF8 Holdco 1 LLC
   SSDF8 Portfolio 1 LLC
   SSPH 6951 S Merrill LLC
   SSPH 7927-49 S. Essex LLC
   SSPH Holdco 1 LLC
   SSPH Holdco 2 LLC
   SSPH Portfolio 1 LLC
   SSPH Springer LLC

                                         ENTER:



                                         ____________________________________
                                         Young B. Kim
                                         United States Magistrate Judge




                                     4
